           Case 7:21-mj-07735-UA Document 3 Filed 08/10/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601


                                                    August 10, 2021

By Email

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
The Hon. Charles L. Brieant Jr.
Federal Building and United States Courthouse
300 Quarropas St.
White Plains, NY 10601-4150

Re:    United States v. Michael Giles, et al., 21 Mag. 7735

Dear Judge Davison,

        In light of the arrests of the defendants Michael Giles, Maurice Jackson, and Tyson Royal
in the above-titled matter, the Government respectfully requests that the complaint be unsealed.


So Ordered.                                             Respectfully submitted,

                                                        AUDREY STRAUSS
                                                        United States Attorney
                                                        Southern District of New York
  8/10/21

                                                    By:______________________
                                                       Jennifer N. Ong
                                                       Assistant Unites States Attorney
                                                       (914) 993-1962
